El Juez Asociado Se. "Wole,
emitió la opinión del tribunal.
Comenzó esta cansa a virtud de acnsación qne fné pre-sentada ante la Sección Segunda de la Corte de Distrito de San Juan. Se acusó a Eafael Ferrari de haber seducido bajo promesa de matrimonio a María López joven de previo carác-ter casto. Se dictó sentencia contra dicho acusado conde-nándolo a pagar $1,000 de multa o un día de presidio poC cada cinco dólares que dejara de pagar.
El único error consignado en los autos se refiere a haber •admitido la corte ciertas cartas que fueron escritas por el ■acusado a la perjudicada. Se alegó que dichas cartas no habían sido debidamente identificadas. Fueron suficiente-mente identificadas por la ofendida quien expresó qne había visto escribir al acusado. Sus manifestaciones fueron corro-boradas por el propio acusado que reconoció algunas de dichas ■cartas. Además él no negó el contacto. carnal ni la promesa ■de matrimonio sino qne fundó su defensa en la alegación de •que la ofendida no era virgen.
Durante la vista pero no en su alegato, el apelante insistió *244en el hecho de haber quedado establecido por la prueba que la mujer no pudo haber sido de buen carácter moral, puesto que ella consintió en vivir con él como su concubina. Según los hechos de este caso después de la muerte de la madre de la ofendida y con posterioridad a la promesa de matrimonio, el acusado indujo a la perjudicada a que fuera primeramente a la casa de su tío y luego a la de su madre. En la casa de ésta última fué donde comenzaron las relaciones amorosas y donde siguieron las mismas. Si a una mujer se le lleva a la casa de la madre de un hombre, ella tiene motivos suficientes para creer que la intención de éste para con la misma es buena así como para cumplir con la promesa de matrimonio y el hecho de que se entregara a él no es un signo de previa impureza de carácter.
No comprendemos por qué la corte en casos de esta clase solamente condena a pagar una multa y ya hemos comentado acerca de una práctica semejante a ésta en el caso de El Pueblo de Puerto Rico v. Moux, 19 D. P. R., 1182.
Debe confirmarse la sentencia.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.